           Case 1:21-cv-00530-N/A Document 1                  Filed 09/21/21      Page 1 of 2
                                                                                                Form 3-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                             FORM 3


 INTERPIPE UKRAINE LLC and
 NORTH AMERICAN INTERPIPE, INC.,
                                                                       Ct. No. 21-00530
                                   Plaintiffs,
                                                                       SUMMONS
           v.

 UNITED STATES,
                                   Defendant.

TO:     The Attorney General and the Department of Commerce:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C §
        1581(c) to contest the determination described below.


                                                             /s/ Mario Toscano
                                                             Clerk of the Court




     1. Interpipe Ukraine LLC – a foreign exporter of seamless carbon and alloy steel standard,
        line, and pressure pipe (“SSLPP”) from Ukraine –and North American Interpipe, Inc. – a
        U.S. importer of SSLPP from Ukraine – participated in the anti-dumping duty ("AD")
        investigation that is the subject of this action through submissions of factual information
        and argument, and are interested parties within the meaning of Section 771(9)(A) of the
        Tariff Act of 1930, as amended, 19 U.S.C. § 1677(9)(A), and have standing to bring this
        action under 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

        (Name and standing of plaintiff)

     2. Interpipe Ukraine LLC and North American Interpipe, Inc. contest certain aspects of the
        final determination issued by the U.S. Department of Commerce, International Trade
        Administration (“ITA”), in its AD investigation of SSLPP from Ukraine, Case No. A-823-
        819.

        (Brief description of contested determination)

3.      July 2, 2021 (ITA AD Final Determination); August 23, 2021 (AD Order)
        (Date of determination)




                                                         1
         Case 1:21-cv-00530-N/A Document 1                       Filed 09/21/21         Page 2 of 2
                                                                                                      Form 3-1


4.    July 2, 2021 (86 Fed. Reg. 35,272) (ITA AD Final Determination); August 23, 2021 (86
      Fed. Reg. 47,055) (AD Order)
      (If applicable, date of publication in Federal Register of notice of contested determination)




                                                             Respectfully submitted,

                                                             /s/ H. Deen Kaplan
                                                             H. Deen Kaplan
                                                             Jared R. Wessel
                                                             Craig A. Lewis
                                                             Maria A. Arboleda
                                                             Molly B. Newell
                                                             Gregory M.A. Hawkins

                                                             HOGAN LOVELLS US LLP
                                                             Columbia Square
                                                             555 Thirteenth Street, N.W. Washington,
                                                             DC 20004-1109
                                                             (202) 637-5799
                                                             deen.kaplan@hoganlovells.com

                                                             Counsel to Interpipe Ukraine LLC and
                                                             North American Interpipe, Inc.
Date: September 21, 2021




                                                        2
